EXHIBIT 9
Ben Hutman

From:                                  Ben Hutman
Sent:                                  Tuesday, February 18, 2020 7:13 PM
To:                                    'Zbac LLC'
Subject:                               RE: Joint Stipulated Facts, Deposition Designations, and Defendants Exhibits


Sam,

I’m not sure I’m understanding you. The stipulation is a stipulation of facts that both parties agree are true. Where both
parties agree, documents are not necessary.

On the Exhibit List: The list would only have a short description of each document. The Court gets the context when the
document is presented during the hearing (You don’t have to present a document simply because it is on the list) or in
your post‐hearing brief.

Thanks,

Ben Hutman, Associate | Bio

Sadis & Goldberg LLP
551 Fifth Avenue, 21st Floor
New York, NY 10176

bhutman@sadis.com
Phone: 212.573.6675
Fax: 212.573.3796
sadis.com



This e‐mail communication is confidential and is intended only for the individuals or entities named above and others who have
been specifically authorized to receive it. If you are not an intended recipient, please do not read, copy, use or disclose the contents
of this communication to others. Please notify the sender that you have received this e‐mail in error by replying to the e‐mail or by
telephoning 212.947.3793. Please then delete the e‐mail and any copies of it. Thank you. Nothing contained in this disclaimer shall
be construed in any way to grant permission to transmit confidential information via this firm's e‐mail system


From: Zbac LLC <zbacllc@gmail.com>
Sent: Tuesday, February 18, 2020 6:16 PM
To: Ben Hutman <BHutman@sadis.com>
Subject: Re: Joint Stipulated Facts, Deposition Designations, and Defendants Exhibits

Ben ‐ There are facts that we could agree on and they would be supported by documents on the list of documents. How
does the Court know how to look at the document supporting our agreement on the Stipulation?
Also, the document list is owed to the Court ‐ how does Court know the context of each document on the list?



Sam Banerjee


                                                                    1
On Feb 18, 2020, at 8:58 AM, Ben Hutman <BHutman@sadis.com> wrote:


I’m not sure what you mean by “refer to Exhibits from the list.” The stipulation doesn’t refer to any
exhibits. The purpose of the stipulation is to show the areas of agreement on facts so exhibits aren’t
necessary. If you get me your edits to the stipulated facts on Thursday, that should work. The earlier
the better.

In the meantime, can you please send me your added exhibits (both as part of the list and copies of the
exhibits)?

Ben Hutman, Associate | Bio

Sadis & Goldberg LLP
551 Fifth Avenue, 21st Floor
New York, NY 10176

bhutman@sadis.com
Phone: 212.573.6675
Fax: 212.573.3796
sadis.com
<image001.png>


This e‐mail communication is confidential and is intended only for the individuals or entities named above and
others who have been specifically authorized to receive it. If you are not an intended recipient, please do not read,
copy, use or disclose the contents of this communication to others. Please notify the sender that you have
received this e‐mail in error by replying to the e‐mail or by telephoning 212.947.3793. Please then delete the e‐
mail and any copies of it. Thank you. Nothing contained in this disclaimer shall be construed in any way to grant
permission to transmit confidential information via this firm's e‐mail system


From: Zbac LLC <zbacllc@gmail.com>
Sent: Tuesday, February 18, 2020 8:54 AM
To: Ben Hutman <BHutman@sadis.com>
Subject: Re: Joint Stipulated Facts, Deposition Designations, and Defendants Exhibits

I should be able to do that later this week. I would like to refer to Exhibits from the list ( I have added a
couple more as mentioned last time). I can get it to you this Thursday and maybe we can spend Friday
to reach consensus? Thoughts?

Sam Banerjee




         On Feb 12, 2020, at 11:07 AM, Ben Hutman <BHutman@sadis.com> wrote:


         Sam,

                                                          2
When do you think you will be able to get me your mark‐up of the Joint Stipulated Facts,
Deposition Designations, and your Exhibits? We need to file the finals on February 25th
and there is likely to be some back‐and‐forth before we reach consensus.

Thank you,

Ben Hutman, Associate | Bio

Sadis & Goldberg LLP
551 Fifth Avenue, 21st Floor
New York, NY 10176

bhutman@sadis.com
Phone: 212.573.6675
Fax: 212.573.3796
sadis.com
<image001.png>


This e‐mail communication is confidential and is intended only for the individuals or entities
named above and others who have been specifically authorized to receive it. If you are not an
intended recipient, please do not read, copy, use or disclose the contents of this communication
to others. Please notify the sender that you have received this e‐mail in error by replying to the
e‐mail or by telephoning 212.947.3793. Please then delete the e‐mail and any copies of it. Thank
you. Nothing contained in this disclaimer shall be construed in any way to grant permission to
transmit confidential information via this firm's e‐mail system




                                                3
